Judgment of conviction by the County Court of Kings county and order denying motion for a new trial reversed upon the law, and a new trial ordered. We think the court erred in charging as a matter of law that the complaining witness was not an.accomplice. Whether he was an accomplice or not depended upon whether there was a voluntary submission to. the.act on his part,* and this was a question of‘fact. . Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.

See Penal Law, § 690. — [Rep.